TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT NASHVILLE
CONCEPCION GUATEMALA, ) Docket No. 2019-06-2251
Employee, )
v. ) State File No. 108266-2019
TYSON FOODS, INC., )
Employer. ) Judge Joshua Davis Baker
)

 

EXPEDITED HEARING ORDER

 

In an August 13, 2020 expedited hearing, Mr. Guatemala requested retmbursement
of medical expenses and additional or continuing medical treatment. Because he did not
offer proof to authenticate or identify his medical bills, the Court excluded them from
evidence; thus, the Court has no evidence on which to determine whether Tyson Foods
should reimburse him for those bills. While Mr. Guatemala is unlikely to prove his work
injury needs additional medical treatment, the Court awards him continued authorized
treatment for the reasons below.

Claim History

Mr. Guatemala injured his lower back on August 1, 2019, when a trailer became
unlatched from the truck he drove and hit the back of his cab. Tyson provided immediate
medical treatment in its clinic with a registered nurse, Vickie Sharpe. She treated him
conservatively over several visits.

From there, accounts differ about whether Mr. Guatemala requested further medical
care. He claims he sought unauthorized treatment because the nurse told him he did not
need a doctor and that Tyson would not provide one. Ms. Sharpe contends that he never
asked for any additional treatment.

Regardless, Mr. Guatemala returned to Tyson’s clinic nearly eight months later to
ask for reimbursement of the unauthorized medical expenses. He met with Nurse Manager

1
Pamela Blaker, who provided him a Choice of Physicians form. He chose Dr. Tarek
Elalayli, an orthopedic spine surgeon.

Dr. Elalayli examined Mr. Guatemala and ordered an MRI. It showed a “normal
study” without any acute injury or structural abnormality. On this finding, Dr. Elalayli
diagnosed a lumbar sprain and explained that it “should have resolved by now.” Dr.
Elalayli wrote, “I really do not have a good explanation for why his pain persists greater
than 1 year after his injury.” He recommended a home exercise program.

Given his “numerous questions regarding why he [was] still in pain,” Dr. Elalayli
referred Mr. Guatemala to Dr. Jeffrey Hazlewood for pain management and “to determine
whether or not the patient is a candidate for any further conservative treatment.” Dr.
Hazlewood provided an injection but recommended no further treatment. The doctor
expressed confusion about why the injection made Mr. Guatemala feel worse. He wrote,
“T have done everything I know to do. ... I cannot explain why this type of injury over a
year later would be getting worse, not better.” Because he could not “delineate any
structural injury here that occurred” from the work incident, Dr. Hazlewood placed Mr.
Guatemala at maximum medical improvement without restrictions or permanent
impairment. He noted, “I will see him back as needed.”

During the hearing, Tyson offered Mr. Guatemala a return visit to Dr. Hazlewood,
which he accepted.

Findings of Fact and Conclusions of Law

Mr. Guatemala need only present sufficient evidence at this stage that he is likely to
prevail at a final hearing. See Tenn. Code Ann. § 50-6-239(d)(1) (2019); McCord vy.
Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *9 (Mar. 27,
2015).

Although Mr. Guatemala requested reimbursement of his medical bills, the Court
cannot decide that issue because he did not properly introduce any bills into evidence. An
injured worker must authenticate medical bills under Rule 901 of the Tennessee Rules of
Evidence and offer proof that the medical bills are reasonable, necessary, and causally
related to the work accident. Eaves v. Ametek, Inc.,2018 TN Wrk. Comp. App. Bd. LEXIS
53, at *8-9 (Sept. 14, 2018).

The only remaining issues are whether Mr. Guatemala is entitled to any additional
specific medical treatment and continuing medical treatment.

As for specific medical treatment, Mr. Guatemala did not show he is likely to prove
at a final hearing that he needs reasonably necessary medical treatment that Tyson has not
already provided. The Worker’s Compensation Law requires an employer to “furnish, free

2
of charge to the employee, such medical and surgical treatment . . . made reasonably
necessary by accident as defined in this chapter.” Tenn. Code Ann. § 50-6-204(a)(1)(A).
Notably, where a panel-selected physician finds no additional treatment necessary and
places the injured worker at maximum medical improvement, absent evidence to the
contrary, the worker is not entitled to additional treatment. Petty v. Convention Prod.
Rigging, 2016 TN Wrk. Comp. App. Bd. 95, at *18-19 (Dec. 29, 2016).

Here, Mr. Guatemala did not present evidence contradicting the physician’s
opinions that he is at maximum medical improvement and needs no further treatment. The
Court cannot substitute its, or Mr. Guatemala’s, medical opinion or judgment for that of
trained physicians. Lurz v. Int’l Paper Co., 2018 TN Wrk. Comp. App. Bd. LEXIS 8, at
*17 (Feb. 14, 2018).

Turning to the continuing medical treatment issue, Tyson has not left Mr. Guatemala
without options. In fact, Tyson agreed that Mr. Guatemala could return to Dr. Hazlewood
if he wished. Dr. Hazlewood also agreed to see him again if necessary. Mr. Guatemala
requested a return visit at the hearing, and Tyson agreed to provide it.

IT IS ORDERED as follows:

1. Based on the parties’ agreement, the Court orders Tyson to authorize an
appointment with Dr. Jeffrey Hazlewood.

2. Mr. Guatemala’s request for reimbursement of medical benefits is denied for lack
of proof.

3. The Court sets this claim for a scheduling hearing on Monday, October 26, 2020,
at 9:00 a.m. Central Time. The parties must call (615) 741-2113 or toll-free at
(855) 874-0474 to participate. Failure to call might result in a determination of the
issues without the party’s participation.

ENTERED August 31, 2020.

C \ oy
Joshua Davis Baker, Judge
Court of Workers’ Compensation Claims

 
APPENDIX
Exhibits:

Affidavit of Concepcion Guatemala

Medical Records, submitted by Mr. Guatemala
Medical Records, submitted by Tyson

Rule 72 Declaration of Pam Blaker

Rule 72 Declaration of Vickie Sharpe

Choice of Physicians Form

Team-member Statement of Injury/IIIness

IDWS WN

Technical Record:

1. Petition for Benefit Determination
2. Dispute Certification Notice
3. Request for Expedited Hearing
 

CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on August 31, 2020.

 

 

 

 

 

 

 

 

 

 

Name Certified | Via | Via | Service sent to:
Mail Fax | Email
Concepcion Guatemala, X | guatemalal21976@gmail.com
Employee
Michael Haynie, x mhaynie@manierherod.com
Employer’s Attorney
{| /
- mn AM Wl Aua~

 

 

 

Penny Shrum, Court Clerk
Court of Workers’ Compensation Claims

We.courtclerk@tn.gov

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
conceming factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
we.courtclerk@tn.gov | 1-800-332-2667

Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

D Expedited Hearing Order filed on UO) Motion Order filed on

O Compensation Order filed on 0 Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal

Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): ['Employer!” Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:

 

 

Attorney’s Email: Phone:
Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of !nj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer |~ Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082